Citation Nr: 1400412	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include as secondary to service-connected left and right knee chondromalacia, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability, to include as secondary to service-connected left and right knee chondromalacia, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to September 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part reopened and denied the claim for service connection for low back pain with left hip symptoms.

Irrespective of the RO's action in April 2010, the Board must decide whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a low back disability and a left hip disability has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that the issues of low back pain and left hip symptoms have been combined to reflect the Veteran's contentions that his left hip pain is related to his low back pain.  For clarification and further development the issues have been separated into two; low back disability and left hip disability.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision issued in December 2007, the RO denied the Veteran's claim for service connection for low back pain with left hip symptoms.

2.  The evidence associated with the claims file subsequent to the December 2007 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a low back disability, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  The evidence associated with the claims file subsequent to the December 2007 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a left hip disability, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a left hip disability.

4.  The Veteran's current left hip strain was aggravated by his service-connected left and right knee chondromalacia


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's current left hip strain was aggravated by his service-connected left and right knee chondromalacia.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the claim.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.  Furthermore, in view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for left hip symptoms.


Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran's claim for service connection for low back pain with left hip symptoms was originally denied in a December 2007 RO rating decision, based on a finding that there was no treatment for a chronic low back condition since his separation from service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in January 2008.

At the time of the December 2007 denial, the evidence of record included service treatment records showing that the Veteran was treated for low back pain in November 1984, February 1985, and twice in July 1986, and that he was diagnosed with a musculoskeletal strain, and treated with medication.  No further treatment for the back is noted in service, and no low back or left hip disability was diagnosed at the time of his discharge in August 1987.  The evidence of record also included VA treatment records showing complaints of low back pain that the Veteran attributed to bending and stooping at work.  There was no diagnosis of a low back disability, and no indication in these records that the Veteran's low back symptoms were related to an injury in service.

The new evidence added to the record includes VA treatment records showing complaints of chronic low back and left hip pain, and a diagnosis and treatment for current low back and left hip disabilities, including a left hip strain and a lumbosacral strain, which the Veteran has reported are related to injuries sustained during active military service.  There is also X-ray evidence in January 2008 of degenerative changes in the spine and hip.  In addition, the January 2010 VA examiner opined that the Veteran's left hip pain was caused by his service-connected bilateral knee disability.  See January 2010 VA examination report, and VA outpatient treatment records from the Central Texas Health Care System.  

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that his current low back disability with left hip symptoms is related to his active military service.  The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claims.  It is not cumulative.  Accordingly, new and material evidence has been received and the claims of entitlement to service connection for a low back disability and entitlement to service connection for a left hip disability are reopened.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Left Hip Disability

The Veteran contends that he has a current low back disability with left hip symptoms, directly related to an injury during his active military service, or in the alternative, secondary to his service-connected left and right knee chondromalacia chondromalacia.

Service treatment records show that the Veteran seen in November 1984 for complaints of inconsistent sharp pain in the low back for one day.  He was diagnosed with musculoskeletal pain and prescribed medication.  He was again treated for low back pain in February 1985 after moving equipment.  He was diagnosed at that time with lower back muscle strain and again prescribed medication, and advised to return if problems persisted.  The records also show that the Veteran was involved in an accident in July 1986, resulting in him being caught between a forklift and a shipping crate.  During the emergency room evaluation, there were no complaints or findings involving the lower back or left hip.  The Veteran was seen for follow-up a few days later, and diagnosed again with a musculoskeletal strain.  An August 1986 Medical Board report noted the history of injury to the Veteran's low back, but no findings related to the low back or left hip were made.  There was also no diagnosis of a low back or left hip disability made at the time of the Veteran's discharge examination in August 1987.
VA outpatient treatment records show that X-rays of the lumbar spine and left hip taken in January 2008 revealed mild degenerative changes in the lumbar spine and left hip.

The Veteran was afforded a VA examination in January 2010 in response to his claim.  He was diagnosed with a left hip strain and a lumbosacral strain.  The examiner opined that the low back condition and left hip condition were less likely as not caused by or a result of the service-connected chondromalacia of the left and right knees, and or military service.  However, he also opined that the Veteran's hip strain may in part be worsened by the altered gait with which the Veteran walks, which the Board notes is caused by his service-connected bilateral knee disability.

As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA outpatient treatment records show that the Veteran has complained of chronic low back and left hip pain since an injury in service in 1986, when he was pinned by a metal rack in a warehouse.  These records also include X-ray evidence of mild degenerative changes in the left hip.

The record also reflects that the Veteran is currently service-connected for left and right knee chondromalacia, related to the above-noted in-service injury where the Veteran was pinned by a metal rack in a warehouse in 1986.  Furthermore, the January 2010 VA examiner opined that the Veteran's left hip strain may have been worsened by the Veteran's altered gait, which has been associated with his service-connected bilateral knee disability.

Accordingly, as there is evidence of a current left hip disability; which has been related to currently service-connected disabilities, service connection for a left hip strain is in order.


ORDER

New and material evidence has been presented, and the claim for service connection for a low back disability, to include as secondary to the service-connected left and right knee chondromalacia, is reopened.

New and material evidence has been presented, and the claim for service connection for a left hip disability, to include as secondary to the service-connected left and right knee chondromalacia, is reopened.

Service connection for a left hip strain, secondary to the service-connected left and right knee chondromalacia is granted.


REMAND

As noted above, the Veteran contends that his low back disability is secondary to his service-connected bilateral knee disability.  The January 2010 examiner opined that the Veteran's current low back disability was not directly related to service or his service-connected bilateral knee disability.  However, the examiner did not offer an opinion specifically addressing whether the service-connected bilateral knee disability aggravated the Veteran's current low back disability, pursuant to 38 C.F.R. § 3.310(a) & (b) (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  The Board also notes that the Veteran has consistently reported that his left hip symptoms are associated with his low back symptoms.  In light of the Veteran's contentions and the evidence of record, as well as the fact that the Board has found that service connection for a left hip disability is warranted, the Board has determined that he should be afforded a VA examination to determine the etiology of his currently diagnosed low back disability.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2013).

The Board also notes that in his September 2010 notice of disagreement, the Veteran reported that he had an MRI on his hips and low back at the Temple VA Medical Center approximately two months prior, and asked that the results of the MRI be obtained.  He also reported that he was going to obtain a statement from his VA physician regarding the connection between the vehicle injury and his current disabilities.  In his December 2010 VA Form 9, the Veteran indicated that the previously mentioned 2010 MRI report and his VA doctor's opinion were not noted in the December 2010 supplemental statement of the case.  The Board notes that outpatient treatment records from the Central Texas VA Healthcare System, which includes the Temple Medical Center dated from July 2009 to January 2011 have been obtained and associated with the claims file.  However, there is no 2010 MRI of the lumbar spine or opinion from a VA physician included in these records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers, VA or private, who have provided treatment for his claimed low back disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

As already noted, he asserts that there are records of treatment at the VA Medical Center in Temple, Texas, including a 2010 MRI of the lumbar spine and left hip, and an opinion from his treating VA physician, which are not of record.  

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to. 

2.  Then, ask the examiner who conducted the January 2010 VA examination to provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's low back disability was caused, or aggravated (chronically worsened) by, his service-connected left and right knee chondromalacia.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's low back disability was caused or aggravated (chronically worsened) by his now service-connected left hip disability.

The examiner should review the claims folder and provided a clear rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.  

If the January 2010 examiner is not available, another qualified medical professional should review the claims file and provide the necessary opinions.  If another examination is needed, it should be provided. 
"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.

3.  Thereafter, the AMC should readjudicate the Veteran's remaining claim for service connection.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


